UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2012(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 99.2% Australia 8.0% Aspen Group Aspen Group* BGP Holdings PLC 12 Centro Retail Australia Dexus Property Group Goodman Group GPT Group Investa Office Fund (Units) Mirvac Group (Units) Stockland (Units) Westfield Group (Units) Westfield Retail Trust (Cost $63,332,317) Austria 0.3% Conwert Immobilien Invest SE Immofinanz AG* (Cost $2,630,308) Canada 4.4% Allied Properties Real Estate Investment Trust Canadian Apartment Properties Real Estate Investment Trust (a) Canadian Real Estate Investment Trust (a) Chartwell Seniors Housing Real Estate Investment Trust (a) Dundee Real Estate Investment Trust (a) First Capital Realty, Inc. (a) H&R Real Estate Investment Trust (Units) (a) (Cost $32,425,440) Channel Islands 0.4% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $4,925,715) China 0.5% Agile Property Holdings Ltd. Country Garden Holdings Co., Ltd. (Cost $4,422,215) France 4.6% Gecina SA ICADE Klepierre Unibail-Rodamco SE (Cost $41,991,713) Germany 0.6% Deutsche Wohnen AG DIC Asset AG GSW Immobilien AG (Cost $4,756,810) Hong Kong 10.6% China Overseas Land & Investment Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Link REIT New World Development Co., Ltd. Shimao Property Holdings Ltd. Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. (Cost $86,153,393) Italy 0.1% Beni Stabili SpA (Cost $1,100,065) Japan 10.5% Activia Properties, Inc.* AEON Mall Co., Ltd. Daiwahouse Residential Investment Corp. Japan Prime Realty Investment Corp. Japan Real Estate Investment Corp. (a) Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Hills REIT Investment Corp. Nippon Building Fund, Inc. Premier Investment Corp. Sumitomo Realty & Development Co., Ltd. United Urban Investment Corp. (Cost $85,580,935) Netherlands 0.3% Corio NV (Cost $4,481,076) Norway 0.5% Norwegian Property ASA(Cost $5,008,379) Singapore 4.9% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust CapitaMalls Asia Ltd. Global Logistic Properties Ltd. Suntec Real Estate Investment Trust (Cost $37,411,847) Sweden 1.2% Castellum AB Fabege AB Hufvudstaden AB "A" (Cost $9,175,107) Switzerland 0.8% PSP Swiss Property AG (Registered)*(Cost $6,112,863) United Kingdom 5.2% British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC Safestore Holdings PLC Shaftesbury PLC UNITE Group PLC (Cost $42,305,007) United States 46.3% Acadia Realty Trust (REIT) (a) Alexander's, Inc. (REIT) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) (a) BRE Properties, Inc. (REIT) Camden Property Trust (REIT) Chesapeake Lodging Trust (REIT) Colonial Properties Trust (REIT) CubeSmart (REIT) DDR Corp. (REIT) (a) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) DuPont Fabros Technology, Inc. (REIT) (a) Education Realty Trust, Inc. (REIT) Equity Lifestyle Properties, Inc. (REIT) Equity Residential (REIT) Extra Space Storage, Inc. (REIT) Federal Realty Investment Trust (REIT) (a) General Growth Properties, Inc. (REIT) Glimcher Realty Trust (REIT) Health Care REIT, Inc. (REIT) (a) Healthcare Realty Trust, Inc. (REIT) Home Properties, Inc. (REIT) Hospitality Properties Trust (REIT) LaSalle Hotel Properties (REIT) Liberty Property Trust (REIT) (a) Pebblebrook Hotel Trust (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) (a) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) (a) PS Business Parks, Inc. (REIT) Regency Centers Corp. (REIT) (a) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) (a) Spirit Realty Capital, Inc. (REIT)* (a) Strategic Hotels & Resorts, Inc. (REIT)* Sunstone Hotel Investors, Inc. (REIT)* Taubman Centers, Inc. (REIT) UDR, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Washington Real Estate Investment Trust (REIT) (a) (Cost $361,076,042) Total Common Stocks (Cost $792,889,232) Securities Lending Collateral 15.2% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $127,655,237) Cash Equivalents 0.2% Central Cash Management Fund, 0.15% (b) (Cost $1,185,099) % of Net Assets Value ($) Total Investment Portfolio (Cost $921,729,568) † Other Assets and Liabilities, Net (a) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $955,070,819.At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $5,290,737.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $59,101,205 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $53,810,468. (a) All or a portion of these securities were on loan amounting to $122,457,072. In addition, included in other assets and liabilities, net are pending sale, amounting to $860,463, that are also on loan. The value of all securities loaned at September 30, 2012 amounted to $123,317,535 which is 14.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At September 30, 2012 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Diversified 39.6 % Office 14.7 % Shopping Centers 12.2 % Apartments 9.9 % Regional Malls 8.8 % Health Care 6.8 % Hotels 3.0 % Storage 2.9 % Industrial 1.3 % Manufactured Homes 0.5 % Specialty Services 0.3 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
